Order entered December 8, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00598-CV

                               MARC HEALEY, Appellant

                                             V.

       NATASHA ROMERO F/K/A/ NATASHA HALL AND ROYCE HALL, III,
                 D/B/A NO LIMIT RETRIEVERS, Appellees

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                          Trial Court Cause No. 92099-CC2

                                         ORDER
      Before the Court is appellant’s December 4, 2017 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to January 2, 2018.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE